UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1110


YI DONG LIN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 15, 2011                 Decided:   August 26, 2011


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner. Tony West,
Assistant Attorney General, John Hogan, Senior Litigation
Counsel, Ashley Y. Martin, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yi       Dong   Lin,     a    native      and    citizen       of    the       People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration        judge’s        decision          denying         his     applications          for

asylum,     withholding           of       removal       and        withholding         under     the

Convention Against Torture (“CAT”).                            We deny the petition for

review.

              The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                                        8 U.S.C.

§ 1158(a)       (2006).          The       INA    defines       a    refugee      as     a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                     8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution           involves       the        infliction         or    threat        of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds. . . .”                        Qiao Hua Li v. Gonzales, 405

F.3d   171,     177      (4th    Cir.      2005)       (internal         quotation      marks     and

citations omitted).

              An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see      8    C.F.R.    §     1208.13(a)        (2011),         and     can    establish

refugee status based on past persecution in his native country

                                                   2
on account of a protected ground.                 8 C.F.R. § 1208.13(b)(1)

(2011).     “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”      Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).

            Without    regard     to    past    persecution,      an       alien   can

establish    a    well-founded    fear    of    persecution    on      a    protected

ground.      Ngarurih,   371     F.3d    at    187.   The   well-founded           fear

standard contains both a subjective and an objective component.

The objective element requires a showing of specific, concrete

facts that would lead a reasonable person in like circumstances

to fear persecution.        Gandziami-Mickhou v. Gonzales, 445 F.3d

351, 353 (4th Cir. 2006).          “The subjective component can be met

through     the   presentation     of     candid,     credible,     and       sincere

testimony demonstrating a genuine fear of persecution . . . .

[It] must have some basis in the reality of the circumstances

and be validated with specific, concrete facts . . . and it

cannot be mere irrational apprehension.”               Qiao Hua Li, 405 F.3d

at 176 (internal quotation marks and citations omitted).

            To establish eligibility for withholding of removal,

an alien must show a clear probability that, if he was removed

to his native country, his “life or freedom would be threatened”

on a protected ground.           8 U.S.C. § 1231(b)(3)(A) (2006); see

Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).                      A “clear

                                         3
probability” means that it is more likely than not that the

alien would be subject to persecution.                          INS v. Stevic, 467 U.S.

407, 429-30 (1984).              Unlike asylum, withholding of removal is

mandatory      for    anyone     whose    establishes             that       there    “life   or

freedom    would      be   threatened      .       .   .     because        of   [their]    race,

religion, nationality, membership in a particular social group,

or political opinion.”            8 U.S.C. § 1231(b)(3)(A) (2006).

             A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

for doing so.         Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

“Examples of specific and cogent reasons include inconsistent

statements,       contradictory         evidence,          and    inherently         improbable

testimony . . . .”           Tewabe v. Gonzales, 446 F.3d 533, 538 (4th

Cir.   2006)      (internal      quotation         marks        and    citations      omitted).

This court accords broad, though not unlimited, deference to

credibility findings supported by substantial evidence.                                Camara,

378 F.3d at 367.

             Credibility determinations are to be made based on the

totality     of      the    circumstances              and      all     relevant       factors,

including      “the    demeanor,        candor,            or    responsiveness        of     the

applicant      or     witness,      the        inherent           plausibility         of     the

applicant’s or witness’s account, the consistency between the

applicant’s or witness’s written and oral statements (whenever

made   and     whether      or    not    under         oath,          and    considering      the

                                               4
circumstances       under     which   the       statements       were     made),    the

internal consistency of each such statement, the consistency of

such statements with other evidence of record . . . . and any

inaccuracies or falsehoods in such statements, without regard to

whether an inconsistency, inaccuracy, or falsehood goes to the

heart of the applicant’s claim.”                8 U.S.C. § 1158(b)(1)(B)(iii)

(2006).

             A   determination     regarding         eligibility    for    asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                       INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                  Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.        8 U.S.C. § 1252(b)(4)(B) (2006).                Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation of the INA and any attendant regulations.”                              Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                         This

court   will     reverse    the   Board       only   if   “the    evidence    .    .   .

presented was so compelling that no reasonable factfinder could

fail    to   find    the    requisite     fear       of   persecution.”        Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).          Furthermore, “[t]he agency decision that

an   alien   is     not    eligible   for      asylum     is   ‘conclusive     unless

manifestly contrary to the law and an abuse of discretion.’”

                                          5
Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir. 2010) (quoting

8 U.S.C. § 1252(b)(4)(D) (2006)).

              We   have    reviewed     the      record         and   conclude       that    the

immigration        judge’s   finding         that      Lin      was    not        credible    is

supported by substantial evidence.                     The immigration judge took

note    of    Lin’s     testimonial     demeanor,           which      was    supported       by

references to the transcript, Lin’s testimony involving his New

York     identification      card      and    Lin’s         testimony        regarding       his

public opposition to the family planning policy.                                  We find the

record does not compel a different conclusion in this regard.

              We   also   conclude      that      substantial          evidence       supports

the finding that even if Lin was credible, he failed to show

that    he    suffered    past   persecution           on       account      of    his   wife’s

forced abortion.          See Matter of J-S-, 24 I. & N. Dec. 520 (A.G.

2008); see also Yi Ni v. Holder, 613 F.3d 415, 427 (4th Cir.

2010).       In addition, we conclude substantial evidence supports

the    finding     that    Lin   did    not      show       a    well-founded         fear    of

persecution, either because of China’s family planning policy or

because of his fear that he may be a jailed or fined if he

returns to China and it is discovered that he was smuggled out

of    the    country.      Accordingly,          the   record         does    not    compel    a

different      result     with   regard          to    the       denial      of     asylum    or

withholding from removal.



                                             6
           In   addition,   we    conclude        that   substantial     evidence

supports the denial of relief under the CAT.                 In his brief, Lin

fails to cite anything from the record that supports a finding

that it is “more likely than not that he [] would be tortured if

removed” to China.    8 C.F.R. § 1208.16(c)(2) (2011).

           Accordingly,     we   deny       the   petition   for     review.      We

dispense   with   oral    argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                        7